DETAILED ACTION
This office action is in response to applicant’s filing dated April 18, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-18 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed April 18, 2022.  

Election/Restrictions
Applicant's election with traverse of Group I, drawn to a method of treating a subject for at least one pathology associated with a neurodegenerative disease, or a symptom or disorder associated therewith, the method comprising administering to the subject a composition comprising an effective amount of a mixture that comprises: a) palmitoylethanolamide and b) extract of Salvia miltiorrhiza as the elected invention and D-aspartate as the additional component species and Alzheimer’s disease as the neurodegenerative disease species in the reply filed on April 18, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has failed to show that a mixture which comprises: a) palmitoylethanolamide and b) extract of Salvia miltiorrhiza and its use for treating a subject for at least one pathology associated with a neurodegenerative disease, or a symptom or disorder associated therewith, exists in the prior art.  Therefore, the combination of  palmitoylethanolamide and extract of Salvia miltiorrhiza is a special technical feature. This is not found persuasive.
As set forth previously on the record, Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising palmitoylethanolamide and extract of Salvia miltiorrhiza, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Della Valle et al (US 8,470,373) in view of Li (CN1879697A, English translation obtained from Espacenet). Della Valle teaches a method of treating neuroinflammatory diseases comprising administering to the patient in need thereof a therapeutically effective amount of palmitoylethanolamide (claim 1); wherein said palmitoylethanolamide is administered in combination with an antioxidant compound (claim 7); wherein the diseases comprise senile and presenile dementias of the Alzheimer type (claim 9). Thus, Della Valle teaches a method of treating Alzheimer’s senile dementias comprising administering palmitoylethanolamide and an antioxidant. Della Valle does not explicitly teach the antioxidant is an extract of Salvia miltiorrhiza. However, Li teaches a pharmaceutical composition for the treatment of senile dementia, an oral preparation made from a medicinal active part and a conventional medicinal adjuvant according to a conventional traditional Chinese medicine preparation process, characterized in that: 1 g of the dried medicinal active part contains tanshinone IIA, salvianolic acid B, danshensu, protocatechuic aldehyde, notoginsenoside saponin (claim 1) and ginsenoside (claim), characterized in that the medicinally active part is obtained by taking the medicinal materials of Salvia miltiorrhiza (claim 5); and the composition provided by the present invention is for the treatment of Alzheimer’s disease (AD) [0129]. Moreover, Li teaches free radical damage has a significant impact on the pathogenesis of AD, and is considered to be involved in the death process of brain cells in AD patients; anti-free radicals can reduce the development of dementia lesions; therefore, antioxidants can prevent and treat AD [0005]. Li teaches tanshinone IIA has an antioxidant effect which has a good protective effect on brain nerve cells [0013]; salvianolic acid B has a strong scavenging free radical antioxidant effect [0015]; notoginseng saponins have antioxidant effects and can reduce the neurotoxicity of cells to AB amyloid peptide and promote the growth of cell neurites, indicating that Panax notoginseng total Saponins can antagonize the pathological development of senile dementia [0021]; ginsenoside has anti-free radical oxidation effect [0021]; and the main components of the antioxidant model superoxide anion free radicals are water-soluble components of Salvia miltiorrhiza and tanshinone IIA, that is, the high content of salvianolic acid B, danshensu, protocatechuic aldehyde and tanshinone IIA [0087]. Since Della Valle teach a pharmaceutical composition comprising palmitoylethanolamide and an antioxidant for use in treating senile dementia Alzheimer’s type, and since Li teaches that components of Salvia miltiorrhiza extract are antioxidants useful for treating senile dementia in Alzheimer’s disease, before the effective filing date of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any antioxidant) for another (Salvia miltiorrhiza extract) with an expectation of success, since the prior art establishes that both function in similar manner. Therefore, since the technical feature, i.e. a composition comprising palmitoylethanolamide and extract of Salvia miltiorrhiza is suggested by the prior art, the technical feature lacks an inventive step. As such the technical feature linking inventions of Groups I and II does not constitute a special technical feature as defined by PCT RULE 13.2 as it does not define a contribution over the prior art. Accordingly, the species are not so linked by the same or corresponding special technical feature as to form a single inventive concept.  Moreover, the technical feature, i.e. a composition comprising palmitoylethanolamide and extract of Salvia miltiorrhiza, further lacks an inventive step in view of the art cited in the rejection set forth below.
Claims 9, 10, and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 18, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, and 11-14 are presently under examination as they relate to the elected species:  D-aspartate and Alzheimer’s disease.

Priority
The present application is a 371 of PCT/IB2018/054550 filed on June 20, 2018, which claims benefit of foreign priority to Italy 102017000068608 filed on June 20, 2017.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Acknowledgement is made of the drawings received on December 19, 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Della Valle et al (WO 2011/027373 A1) in view of Shaw et al (US 2004/0191334 A1).
Regarding claims 1, 5, and 6, Della Valle teaches a pharmaceutical composition for human use containing a therapeutically effective amount of palmitoylethanolamide (claim 1) , wherein the composition is for the use in the treatment of neuroinflammatory diseases associated to neurodegeneration of the brain (claim 10), wherein the disease includes senile and presenile dementias of the Alzheimer type (claim 11).  Thus, Della Valle teaches a method of treating Alzheimer’s presenile and senile dementia comprising administering a pharmaceutical composition for human use containing a therapeutically effective amount of palmitoylethanolamide.  Della Valle does not explicitly teach the composition comprises a mixture of palmitoylethanolamide and extract of Salvia miltiorrhiza.
However, Shaw teaches a method for treating diseases or disorders associated with deficit of acetylcholine comprising administering to a patient a therapeutically effective amount of an active component selected from a compound of cyrptotanshinone, dihydrotranshinone I, tanshinone I, or a pharmaceutically acceptable salt thereof, and a mixture of the compounds or their pharmaceutically acceptable salts (claim 12), wherein the active component comes from an extract of Salvia genus (claim 15), wherein the Salvia genus is Salvia miltiorrhiza (claim 16 and 17), wherein the diseases include those of cognitive impairment (claim 20), wherein the cognitive impairment is Alzheimer’s disease and presenile dementia (claim 21).  
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to produce a mixture comprising a palmitoylethanolamide taught by Della Valle to further comprise the extract of Salvia miltiorrhiza taught by Shaw.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of Alzheimer’s presenile dementia.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining palmitoylethanolamide and the extract of Salvia miltiorrhiza, one would have achieved a composition useful for treating Alzheimer’s presenile dementia.  
Taken together, all this would result in the practice of the method of claims 1, 5, and 6 with a reasonable expectation of success.

Regarding claim 4, Della Valle teaches the dose of palmitoylethanolamide proposed for the administration to a man (having a body weight of about 70 Kg) ranges from 0.1 mg to 2 g, and preferably from 50 mg to 1000 mg of the active principle per dose unit.  Shaw teaches the active component may be administered in a dose of about 0.005 to 500 mg, preferably 0.1 to 300 mg, more preferably 1 to 100 mg, per day [0044].  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claim 4 with a reasonable expectation of success.

Regarding claim 7, Della Valle teaches a method of treating Alzheimer’s presenile and senile dementia comprising administering a pharmaceutical composition for human use containing a therapeutically effective amount of palmitoylethanolamide and Shaw teaches a method of treating Alzheimer’s disease and presenile dementia comprising administering an extract of Salvia miltiorrhiza.  It would have been prima facie obvious to one of ordinary skill in the art to treat senile dementia associated with Alzheimer’s disease with the combination of palmitoylethanolamide and an extract of Salvia miltiorrhiza with an expectation of success, since the prior art teaches that palmitoylethanolamide is useful for treating senile and presenile dementia associated with Alzheimer’s disease and an extract of Salvia miltiorrhiza is useful for treating presenile dementia and Alzheimer’s.
Taken together, all this would result in the practice of the method of claim 7 with a reasonable expectation of success.

Regarding claim 8, Della Valle teaches the compositions comprising palmitoylethanolamide can be suitable for oral administration (page 8, lines 7-8 and 12-15).  Moreover, Shaw teaches the formulations can be administered orally [0046].  it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to produce a mixture comprising a palmitoylethanolamide and an extract of Salvia miltiorrhiza in an oral formulation since the prior art teaches that both palmitoylethanolamide and an extract of Salvia miltiorrhiza can be formulated in an oral formulation.
Taken together, all this would result in the practice of the method of claim 8 with a reasonable expectation of success.

Regarding claims 12 and 13,  Della Valle teaches a pharmaceutical composition containing a therapeutically effective amount of palmitoylethanolamide with a pharmaceutically acceptable excipient (claim 1) useful for treating Alzheimer’s presenile and senile dementia.  Shaw teaches a pharmaceutical composition comprising an active component and a pharmaceutically acceptable carrier (claim 1) wherein the active component comes from an extract of Salvia miltiorrhiza (claims 4-6) useful for treating Alzheimer’s disease and presenile dementia.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to produce a mixture consisting of palmitoylethanolamide and an extract of Salvia miltiorrhiza or a mixture consisting of palmitoylethanolamide, an extract of Salvia miltiorrhiza, and a pharmaceutically acceptable excipient in view of the teachings of the prior art.
Taken together, all this would result in the practice of the method of claims 12 and 13 with a reasonable expectation of success.


Claim(s) 2, 3, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Della Valle et al (WO 2011/027373 A1) in view of Shaw et al (US 2004/0191334 A1) as applied to claims 1, 4-8, 12, and 13 above, and further in view of D’aniello et al (WO 2012/085954 A1).
Regarding claims 2, 3 and 11, the combination of Della Valle and Shaw suggest a method of treating Alzheimer’s disease and Alzheimer’s associated dementia comprising administering a mixture comprising palmitoylethanolamide, an extract of Salvia miltiorrhiza.  The cited art does not teach further administering D-aspartate.
However, D’aniello teaches it has been shown that, the concentration of D-aspartic acid is significantly reduced in brains of patients affected by Alzheimer's disease (brain tissue obtained post-mortem) compared to brains of persons not affected by Alzheimer's disease (page 5, lines 25-28); studies carried out show that D-Aspartic acid in humans is able to improve learning and memory for receptor activation of D-Aspartic present in the cerebral cortex and hippocampus that represent areas of the brain more involved in learning and memory; therefore, D-Aspartic acid in humans is an aid to improving memory, for example, in cases of Alzheimer's disease and dementia senile (page 6, lines 13-18).  D’aniello further teaches a pharmaceutical composition comprising D-Aspartic acid for use in treatment for restoring of and/or improving cognitive activities and memory in short and long period (page 7, lines 22-27) and can be used for the treatment of dementia such as dementia senile and Alzheimer’s disease in order to restore and improve cognitive activities and memory (page 7, line28-page 8, line 1).  Thus, D’aniello teaches a method of treating Alzheimer's disease and dementia senile comprising administering a composition comprising D-aspartate.
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to produce a mixture comprising a palmitoylethanolamide and extract of Salvia miltiorrhiza as taught by Della Valle and Shaw to further comprise D-aspartic acid as taught by D’aniello.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of Alzheimer’s and dementia.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining palmitoylethanolamide, the extract of Salvia miltiorrhiza and D-aspartate, one would have achieved a composition useful for treating Alzheimer’s dementia.  
Taken together, all this would result in the practice of the method of claims 2, 3, and  11with a reasonable expectation of success.

Regarding claim 14, Della Valle teaches the dose of palmitoylethanolamide proposed for the administration to a man (having a body weight of about 70 Kg) ranges from 0.1 mg to 2 g, and preferably from 50 mg to 1000 mg of the active principle per dose unit.  Shaw teaches the active component may be administered in a dose of about 0.005 to 500 mg, preferably 0.1 to 300 mg, more preferably 1 to 100 mg, per day [0044].  D’aniello teaches a composition comprising 0.1 g to 10 g of D-Aspartic acid.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claim 14 with a reasonable expectation of success.

Conclusion
Claims 1-8 and 11-14 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628